t c memo united_states tax_court alden j and nancy e appleton petitioners v commissioner of internal revenue respondent docket no 20965-09l filed date alden j and nancy e appleton pro sese jeremy l mcpherson for respondent memorandum opinion dean special_trial_judge this case is before the court on respondent’s motion for summary_judgment under rule unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed petitioners resided in california petitioners filed their joint federal_income_tax return in date reporting an unpaid tax_liability on date alden j appleton’s petitioner assets were placed in receivership by a california state court on date respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely filed form request for a collection_due_process or equivalent_hearing for their tax_year and participated in a telephone hearing with a settlement officer petitioners did not present collection alternatives request innocent spouse relief or otherwise challenge their underlying tax_liability instead petitioners alleged that respondent lacked the authority to record a federal_tax_lien while petitioner’s assets were in a receivership proceeding respondent issued a notice_of_determination concerning collection action s under sec_6320 and or determining that the filing of the notice_of_federal_tax_lien was appropriate petitioners timely filed a petition with this court in response to respondent’s notice_of_determination for the tax_year discussion i summary_judgment standard summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a summary_judgment may be granted only if there is no genuine issue of material fact 85_tc_527 petitioners object to respondent’s motion for summary_judgment alleging respondent is proscribed from recording a federal_tax_lien against petitioners because petitioner and his property are in the hands of a receiver ii receivership proceedings a court-appointed receiver takes property placed in receivership subject_to the liens equities and rights of existing creditors 357_us_51 camerer v cal sav commercial bank of san diego p 2d cal cal natl bank of sacramento v el dorado lime minerals co p 2d cal h d roosen co v pac radio publg co p 2d cal ct app see also c j s receivers sec_122 while a debtor’s assets are in receivership creditors are prohibited from taking any_action that would interfere with a receiver’s possession or control of the assets but creditors are permitted to take action that does not interfere with a receiver’s possession or control of the receivership property 207_f2d_813 8th cir assets that are subject_to the receivership are not subject_to levy or any other enforced collection proceeding 328_f2d_377 5th cir petitioners argue that respondent’s act of recording a federal_tax_lien is tantamount to collection and is effectively a levy on the receivership property petitioners state that respondent wrongly and mistakenly characterizes petitioner’s argument as being confused and unaware of the functional distinctions between liens and levies petitioners continue respondent confuses its duty to actually collect taxes pursuant to sec_301 b sic and sec_301 a - a petitioner argues that it is not reasonable that the government would be satisfied to merely have its obligations collateralized when the path to actual collection occurs more quickly and is less speculative and is specifically prescribed by regulation that names respondent’s ‘director’ and prescribes the director’s duties where the taxpayer is the subject of a receivership petitioner surmises that a lien is an affirmative attempt at a levying upon assets petitioners’ reasoning is premised on sec_301_6871_a_-2 proced admin regs sec_301_6871_a_-2 proced admin regs provides that during a proceeding_under_the_bankruptcy_act or a receivership proceeding generally the assets of the taxpayer are under the control of the court and the collection_of_taxes cannot be made by levying upon such assets petitioners find respondent’s act of recording a federal_tax_lien as tantamount to a levy because there is no other method through which respondent can collateralize his claim petitioners conclude that pursuant to sec_301_6871_a_-2 proced admin regs respondent is proscribed from recording a federal_tax_lien against petitioner who is in a receivership proceeding because the lien is tantamount to a levy petitioners’ reliance on sec_6871 is misplaced sec_6871 relates to the assessment and collection of deficiencies not to the unpaid portion of tax reported on a return consequently the court discusses the difference between a lien and a levy as described under sec_6321 and sec_6331 petitioners’ reasoning disregards the difference between a tax_lien and a tax levy a tax levy is an enforcement device that forces a debtor to relinquish his property and results in the government’s taking custody of the debtor’s property elliott federal tax collections liens and levies par pincite 2d ed the taxpayer’s property and rights to property are subject_to distraint and seizure by any means sec_6331 for that reason the government’s levying power is limited because it is an immediate seizure of assets that does not require judicial intervention a lien however is merely a security_interest that does not involve the seizure of property see sec_6321 896_f2d_377 9th cir a lien enables the debtor to maintain possession of the property while allowing the government to preserve its claim should the status of the property later change see united_states v barbier supra pincite black’s law dictionary 8th ed as petitioners correctly note a levy is not permitted on property that is in the hands of a receiver or that is subject_to a receivership proceeding see sec_301_6331-1 proced admin regs the internal_revenue_code however does not so restrict the recording of a federal_tax_lien against a taxpayer whose assets have been placed in receivership see united_states v barbier supra pincite respondent has not levied on petitioners’ property and sec_301_6871_a_-2 proced admin regs does not require 1the court notes that sec_6871 provides that no petition for redetermination of a deficiency can be filed in this court after the appointment of a receiver see 93_tc_782 levine v commissioner tcmemo_1987_564 however the petition in this case was not filed in response to a notice_of_deficiency the commissioner to levy on a taxpayer’s property rather it provides the procedures for and restrictions on the commissioner’s collection activity for those taxpayers in a receivership proceeding the regulations proscribe levying on the assets of the taxpayer that are under the control of the court and provide that the collection_of_taxes cannot be made by levying upon such assets respondent has recorded a federal_tax_lien petitioners’ assertion that respondent’s lien is speculative and that the regulations require him to collect the tax immediately is incorrect and respondent is not statutorily so instructed respondent may file a security_interest to preserve his claim without forcing petitioners to relinquish their property recording a federal_tax_lien does not impair a receiver’s right to control and access to the property that is the subject of the receivership respondent is not now prevented from protecting his interests by recording a federal_tax_lien against petitioner whose assets have been placed in receivership this procedure protects the future interests of the government if and when the property is released from the receivership proceeding because there remain no genuine issues of material fact for trial respondent is entitled to summary_judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered
